        4:19-bk-16629 Doc#: 18 Filed: 01/27/20 Entered: 01/27/20 14:51:19 Page 1 of 1
                                                                                                    tw   /4DFG
                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF ARKANSAS
                                           CENTRAL DIVISION

In re: JEREMY F FAIRCHILD and ASHLEY M FAIRCHILD                                Case No: 4:19-bk-16629 J


                                      OBJECTION TO CONFIRMATION
                                            OF INITIAL PLAN


     Comes now Mark T. McCarty, Standing Chapter 13 Trustee who would show the Court the following for
which relief is sought. It is reasonably believed and the proof will show that the Chapter 13 petition and plan
fail to comply with the following:
      1. 11 U.S.C. §1325(a)(4). Creditors would receive a greater distribution under a Chapter 7
      proceeding. Documents showing proof of perfection by M&T Bank and Performance
      Finance and the collateral securing its loans are needed. Also, verification of ownership
      of the bank accounts on Schedule B, lines 17.1, 17.2 and 17.3, and the balances in the
      accounts at filing are needed. Until all verification is provided, the Trustee is unable to
      determine whether any best interest requirement is being met.

      2. 11 U.S.C. §1325(a)(1). The plan does not comply with the provisions of Chapter 13 and with
      the other applicable provisions of the Bankruptcy Code. In that the debtor has failed to
      provide evidence that income tax returns for "all taxable periods ending during the four
      year period ending on the date of the filing of the petition" have been filed in
      accordance with the provisions of 11 U.S.C. §1308 and §1325(a)(9).

   Because the plan and petition fail to comply with applicable provisions of the Bankruptcy Code, the
case should be dismissed pursuant to 11 U.S.C. §1307 or the confirmation should be denied and the
debtor given an opportunity to submit a modified plan within reasonable time.

      PREMISES CONSIDERED, Mark T. McCarty , Standing Chapter 13 Trustee prays:
      1. That the Court set this objection for a hearing.
      2. That the Court either dismiss the Chapter 13 case pursuant to 11 U.S.C. §1307 or deny
      confirmation and grant the debtor a reasonable time in which to submit a modified plan .
      3. That the Chapter 13 Trustee be granted such other and further relief to which he may be entitled .

Dated: 1/27/2020                                                             /s/ Mark T. McCarty
                                                                           CHAPTER 13 TRUSTEE
cc:       Jeremy F Fairchild and
             Ashley M Fairchild
          4213 W. Justice Rd.
          Cabot, AR 72023
          Brian C Wilson (Noticed by ECF)
          P O Box 3098
          Little Rock, AR 72203
